F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          MAY 28 1998
                                TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 RODERICK BLAISDELL,
              Petitioner - Appellant,                    No. 98-1033
 v.                                                 (D.C. No. 97-D-2170)
 GENE ATHERTON and GALE                                   (D. Colo.)
 NORTON,
              Respondents - Appellees.




                           ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.




      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The

case is therefore ordered submitted without oral argument.

      Petitioner-Appellant, Mr. Roderick Blaisdell, was convicted of several

felonies in Colorado state court. After his conviction, Petitioner filed an


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Application for a Writ of Habeas Corpus, pursuant to 28 U.S.C. § 2254, in the

U.S. District Court for the District of Colorado. The petition alleges that his

detention is illegal because the statutes he violated do not conform to the

Constitution of the State of Colorado. See R., Vol. I, Doc. 1. Petitioner also

brought motions in the district court to proceed in forma pauperis and for

appointment of counsel. See id., Docs. 2, 3. The district court denied the

Application for a Writ of Habeas Corpus. See id., Doc. 4 at 5. Because the

petition was denied, the court dismissed the motions as moot. See id. The district

court subsequently denied Petitioner’s motion for reconsideration, see id., Doc. 6,

and Motion for a Certificate of Probable Cause (construed as a motion for a

certificate of appealability). See id., Doc. 12. Petitioner asks this court to grant

him a certificate of appealability, arguing that the district court was in error in

dismissing his petition for a writ of habeas corpus. See Petitioner’s Motion for

Certificate of Appealability at 2-3. 1

       We conclude, for the same reasons set forth in the district court’s Order of

Dismissal dated December 10, 1997, that Petitioner’s constitutional rights have




       1
        Petitioner has also moved this court for leave to proceed in forma pauperis.
After that motion was filed, Petitioner paid the filing fee for this appeal in full. We
therefore dismiss the Motion for Leave to Proceed on Appeal Without Prepayment of
Costs or Fees as moot.

                                            -2-
not been violated. Accordingly, we DENY Petitioner a certificate of

appealability, see 28 U.S.C. § 2253(c)(2), and DISMISS this appeal.

                                                 Entered for the Court


                                                 Monroe G. McKay
                                                 Circuit Judge




                                      -3-